DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The five information disclosure statements filed on 11/23/2021 have been received, and entered into the record.  However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case.  By signing off on the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission and “consideration” of the cited references.
MPEP § 2004 bullet 13 recites: “It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ‘d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).”
Further, it should be noted that an applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which the examiner is presumed to have been able, with his experience and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984).  Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to “bury” it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No 9,942,796 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
In the following table, feature-by-feature comparisons are provided between the independent claim 1 of instant application and its corresponding conflicting claim in U.S. 9,942,796 B2. The comparisons show that the features of the independent claim of instant application is patentably indistinct from the features of  its conflicting claim in U.S. 9,942,796 B2 and thus must be double patenting rejected.

Instant Application
US Patent No. 9,942,796 B2
Claim 1.   A system, comprising:




a processor of a communications device configured to:
determine a quality of service (QoS) request for a service over a wireless network; and verify the QoS request for the service over the wireless network;












a memory coupled to the processor and configured to provide the processor with instructions.

Claim 1. A wireless end-user device comprising: 
a wireless modem configured to connect the wireless end-user device to a selected network, the network selected from one or more networks of a home wireless network type and one or more networks of a roaming wireless network type; 
a processor configured to: 

(see below – last paragraph)

maintain a quality of service (QoS) activity map, the QoS activity map indicating a respective QoS policy applicable to each of a plurality of wireless network service usage activities, wherein the QoS policy indicated as applicable to a particular wireless network service usage activity is based on both a device application associated with the wireless network service usage activity and a wireless network type for a current selected wireless network; identify, for a given wireless network service usage activity, the device application associated with the given wireless network service usage activity; 
determine an applicable QoS policy for the given wireless network service usage activity from the QoS activity map, based on the identified device application and on an indication of wireless network type for the current selected wireless network; and apply the applicable QoS policy from the QoS activity map to the given wireless network service usage activity. 



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No 10,985,977 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
In the following table, feature-by-feature comparisons are provided between the independent claim 1 of instant application and its corresponding conflicting claim in U.S. 10,985,977 B2. The comparisons show that the features of the independent claim of instant application is patentably indistinct from the features of its conflicting claim in U.S. 10,985,977 B2 and thus must be double patenting rejected.

Instant Application
US Patent No. 10985977 B2
Claim 1.   A system, comprising:




a processor of a wireless communications device configured to:
determine a quality of service (QoS) request for a service over a wireless network; and







verify the QoS request for the service over the wireless network; and 








a memory coupled to the processor and configured to provide the processor with instructions.



Claim 1. A system, comprising: 




a processor of a wireless communications device configured to: 
determine a first quality of service (QoS) request for a data delivery service to be supplied over a wireless network to an application present on the wireless communications device, 
the first QoS request reflecting one or more wireless data channel parameters to support the data delivery service; 
route data traffic corresponding to the first QoS request through a radio access bearer (RAB) channel supporting an appropriate QoS for the first QoS request; and 
verify that the first QoS request for the data delivery service over the wireless network correctly implements one or more QoS traffic control policies present on the wireless communications device and applicable to the first QoS request, including configured to monitor, on the wireless communications device, a plurality of QoS requests generated for respective service usage activities on the wireless communications device, the plurality of QoS requests including the first QoS request, and compare a level of QoS requested for each of the plurality of device QoS requests with a level of wireless network QoS that the wireless communications device is authorized to receive; and 
a memory coupled to the processor and configured to provide the processor with instructions.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim 1 is rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Choi-Grogon et. al. (US 2008/0132268 A1, Choi-Grogan hereinafter).
Choi-Grogan discloses “Dynamic quality of service adaptation in packet data communications” (Title), wherein ”Mobile stations include a memory that stores at least one quality of service parameter and a transceiver configured to transmit a request to update communication service status based on the at least one quality of service parameter (QoS)“ [0008].
Choi-Grogan discloses the following:

Regarding claim 1,  A system, comprising:
a processor of a communications device (e.g. Fig. 1, “mobile stations also include a processor configured to execute at least one application based on computer executable instructions stored in the memory. The mobile station transceiver is configured to transmit the request to update communication service status in response to execution of an application by the processor. The QoS parameter is associated with a data rate, a bit error rate, or a data latency. In further examples, the memory stores at least a first QoS parameter and a second QoS parameter associated with a first application, wherein the first QoS parameter is different from the second QoS parameter. The transceiver is configured to transmit a request to update the service status based on one of the first and second QoS parameters. In some examples, a processor is configured to execute a first application and a second application, and the transceiver is configured to transmit a request for an updated service status based on the first and second QoS parameters in response to initiation of the first and second applications, respectively” [0008]. Moreover, “QoS can be changed based on preferred communication parameters for either an uplink, downlink, or both, and can be initiated by a network subscriber or at other network nodes “ [0044]. Note that the mobile station is considered as the communication device) configured to:
determine a quality of service (QoS) request for a service over a wireless network (e.g. “A method for obtaining a QoS update is shown in FIG. 4. A subscriber initiates an application or other service request associated with a new QoS in a step 402. For example, a subscriber using a messaging application switches from text to video messaging so that a preferred QoS changes. The new QoS is compared with a current QoS associated with a current radio access bearer (RAB) in a step 404. If the new QoS is different from the current QoS, the mobile station transmits a Modify PDP Context request to, for example, an associated SGSN in a step 406” [0043], which comparison of new QoS is preceded by determining QoS parameters, which QoS parameters is considered as QoS request for the service and Figs 1A showing a wireless networks); and
verify the QoS request for the service (e.g. “The requested QoS update can be verified to determine subscriber authorization for this QoS in a step 408” [0043]) over the wireless network; 
a memory coupled to the processor and configured to provide the processor with instructions (e.g. aforesaid mobile stations include a memory that stores at least one quality of service parameter. Note that the memory must be storing instructions for the processor to perform the above functions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                         

/JUNG H PARK/Primary Examiner, Art Unit 2411